Citation Nr: 1634090	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-28 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence have been received to reopen a claim for entitlement to service connection for bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

A February 2015 rating decision denied service connection for right dorsal calcaneal enthesophytes/Haglund's deformity and left dorsal calcaneal enthesophytes/Haglund's deformity.  The February 2015 notice letter to the Veteran advised him that if he disagreed with the decision, he should download and complete VA Form 21-0958, Notice of Disagreement.  In a March 3, 2015 statement from the Veteran, which he labeled "NOTICE OF DISAGREEMENT," he advised that he disagreed with the denial of service connection in the February 2015 rating decision.  He did not utilize VA Form 21-0958.  The RO has not recognized the March 2015 submission of the Veteran as a notice of disagreement.  

The request to reopen a previously denied claim of entitlement to service connection for bilateral Achilles tendonitis is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.  This issue is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. A February 2011 rating decision denied service connection for bilateral Achilles tendonitis.  The Veteran did not appeal the decision.

2. Evidence received since the February 2011 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for bilateral Achilles tendonitis.


CONCLUSIONS OF LAW

1. The February 2011 decision in which the RO denied service connection for bilateral Achilles tendonitis is final.  38 U.S.C.A. § 7104 (West 2014); 38C.F.R. § 20.1100 (2015).

2. The additional evidence presented since the February 2011 decision is new and material, and the claim for service connection for bilateral Achilles tendonitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II. The Merits of the Claim

In general, Board decisions are final.  See 38 U.S.C.A. § 7104(b) (West 2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

In a February 2011 decision, the Board denied service connection for bilateral Achilles tendonitis as there was no evidence this condition occurred in or was caused by service.  The Veteran did not appeal and, therefore, the February 2011 Board decision is considered final.  38 U.S.C.A. § 7104.

In August 2012, the Veteran submitted a claim to reopen the previously denied disability.  The Veteran submitted a statement from Dr. R. Odom which stated that following two right foot surgeries (which took place in July 2010 and September 2011) at the VA Medical Hospital in Decatur, Georgia, "[u]nfortunately, [the Veteran] continues to have pain in his right Achilles [t]endon [a]rea that is related to the original surgery performed on [July 29, 2010], as well as, the [second] operation that was performed on [September 1, 2011]."

The Board acknowledges the Veteran's belief that his bilateral Achilles tendonitis is related to the VA surgeries on the right foot.  In that regard, this appears to be a new theory of entitlement regarding the etiology of his bilateral Achilles tendonitis.  In His May 2013 notice of disagreement, he asserts that the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 apply.  While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Review of the evidence reflects that VA had not previously received any evidence in support of this new theory, suggesting a link between the Veteran's bilateral Achilles tendonitis and the care received at a VA medical facility.  Thus, the evidence is new.  As the evidence supports the Veteran's new theory of entitlement, it is also material.  This evidence constitutes new and material evidence sufficient to reopen his claim.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for bilateral Achilles tendonitis is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Entitlement to service connection for bilateral Achilles tendonitis

As stated above, the Board acknowledges the Veteran's contention, and Dr. Odom's medical opinion that the symptoms of the Veteran's bilateral Achilles disability, which include pain and inflammation, stem from right foot operations which took place at a VA medical facility in July 2010 and September 2011 and are, by implication, proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault

In pertinent part, 38 U.S.C.A. § 1151 (West 2014) provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2015). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2015).

The Board notes that the Veteran has not yet been afforded an examination with respect to the § 1151 claim.  In the circumstances of this case, an examination is needed in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Following completion of the above, the Veteran should be scheduled for an examination and opinion by a specialist with the appropriate expertise at a VA facility to determine and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that VA treatment in July 2010 and September 2011 caused additional disability, claimed as pain and inflammation to his right Achilles tendon; and, if so, what the additional disability is and whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable. 

For the opinion to be adequate, the examiner must specifically comment as to the following: (a) Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and, (b) whether VA furnished treatment without the Veteran's informed consent.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Additionally, the examiner should consider and comment on the Veteran's lay statements when discussing the offered opinions.

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim of entitlement to service connection for bilateral Achilles tendonitis should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


